Case 19-61608-grs           Doc 284       Filed 02/27/20 Entered 02/27/20 15:03:33                      Desc Main
                                          Document     Page 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                    LONDON DIVISION
___________________________________
                                      :
In re:                                :    Chapter 11
                                      :
Americore Holdings, LLC, et al.,1     :    Case No. 19-61608 (GRS)
                                      :
                            Debtors   :    (Jointly Administered)
                                      :
                                      :    Honorable Gregory R. Schaaf
___________________________________ :


      THE COMMONWEALTH OF PENNSYLVANIA’s LIMITED OBJECTION
    TO UTICA LEASECO, LLC’s MOTION FOR RELIEF FROM STAY OR, IN THE
       ALTERNATIVE FOR ADEQUATE PROTECTION AS TO EQUIPMENT

         The Commonwealth of Pennsylvania, Office of Attorney General (“Commonwealth”),

files this limited objection (“Limited Objection”) to UTICA LEASECO, LLC’s Motion for Relief

from Stay or, in the Alternative for Adequate Protection as to Equipment. In support of its Limited

Objection, the Commonwealth respectfully represents as follows:

         1.    On December 31, 2019, the Debtors filed voluntary petitions for relief under Chapter

11 of the United States Bankruptcy Code.

         2.     On February 20, 2020, the Court approved the Agreed Order Appointing a Chapter

11 Trustee in these cases.




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
Case 19-61608-grs       Doc 284      Filed 02/27/20 Entered 02/27/20 15:03:33             Desc Main
                                     Document     Page 2 of 6


       3.     On February 21, 2020, Paul A. Randolph, Acting United States Trustee, pursuant to

the February 20, 2020 Order entered by the Court, directed the appointment of Carol L. Fox as

Chapter 11 Trustee in these cases.

       4.    On February 24, 2020, Carol L. Fox filed a Notice of Acceptance notifying the United

States Trustee that she accepted her appointment as Chapter 11 Trustee in these cases. The

deadline to object to the appointment of Carol L. Fox as Chapter 11 Trustee in these cases is March

9, 2020.

       5.      The Commonwealth, by Attorney General Josh Shapiro, under his parens patriae

powers files this Limited Objection out of an abundance of caution to ensure that if no objections

are filed to Carol L. Fox’s appointment as Chapter 11 Trustee in these cases, that she be granted

full and reasonable opportunity, once the deadline to object expires, to review UTICA LEASECO,

LLC’s Motion for Relief from Stay or, in the Alternative for Adequate Protection as to Equipment.

(ECF Nos. 211 and 84).

       6.      The Commonwealth, by Attorney General Josh Shapiro, under his parens patriae

powers, also files this Limited Objection to ensure that should the Court grant UTICA LEASECO,

LLC, relief from the automatic stay, that the Court require the Chapter 11 Trustee to employ

safeguards to specifically identify that property belonging to UTICA LEASECO, LLC and to

segregate, safeguard, and maintain those charitable assets the Commonwealth of Pennsylvania

alleges unlawfully diverted to the Debtors separate from the property of UTICA LEASECO., LLC.

See (ECF No. 84).

       7.      Upon information and belief, UTICA LEASECO, LLC, may have failed to provide

sufficient detail to identify the exact property subject to its motion for requested relief. While the

property is generally identified on the filed Proof of Claim (Claim 8), the identification lacks




                                                  2
Case 19-61608-grs      Doc 284     Filed 02/27/20 Entered 02/27/20 15:03:33            Desc Main
                                   Document     Page 3 of 6


specificity to overcome any doubt or confusion that the UTICA LEASECO, LLC property is not

similar to other property of the estate and subject to the Commonwealth’s previously asserted

parens patriae interests. ECF No. 84.

       8.      Additionally, pursuant to the Equipment Schedule Ellwood-0001 of the Master

Lease Agreement dated March 9, 2018, between UTICA LEASECO, LLC and Ellwood Medical

Center Operations, LLC, the location of all leased property and equipment was to remain at two

Equipment Locations in Ellwood City, PA and not be removed until all payments and the final

payment were paid in full to UTICA LEASECO, LLC. It is unclear what property if any is located

at 724 Pershing Street, Ellwood City, PA and what property if any is located at 304 Evans Drive,

Ellwood City, PA. See, Claim 8.

       9.      Upon information and belief, the Commonwealth understood at the time of the

transfer of the now unlawfully diverted charitable assets to the Debtors, the Ellwood City Hospital

was fully equipped with the same or similar equipment acquired by the Debtors from UTICA

LEASECO, LLC.

       WHEREFORE, for the foregoing reasons, the Commonwealth respectfully requests this

Honorable Court enter an Order directing the UTICA LEASECO, LLC to more specifically

identify the property upon which it seeks relief and further directing the Chapter 11 Trustee to

oversee established safeguards ensuring that UTICA LEASCO, LLC only have access to and

remove its property subject to its Proof of Claim (Claim 8) should this Court grant relief. The

Commonwealth additionally prays for any such other relief as the Court may deem just and

appropriate.




                                                3
Case 19-61608-grs     Doc 284   Filed 02/27/20 Entered 02/27/20 15:03:33      Desc Main
                                Document     Page 4 of 6


                                              Respectfully submitted,

                                              JOSH SHAPIRO
                                              ATTORNEY GENERAL


Date: February 27, 2020                 BY:    /s/Jason L. Swartley
                                              Jason L. Swartley
                                              Chief Deputy Attorney General
                                              PA Attorney No. 78213
                                              Pennsylvania Office of Attorney General
                                              15th Floor, Strawberry Square
                                              Harrisburg, PA 17120
                                              Tel: (717) 705-7326
                                              Fax: (717) 772-4526
                                              Email: jswartley@attorneygeneral.gov




                                          4
Case 19-61608-grs      Doc 284    Filed 02/27/20 Entered 02/27/20 15:03:33            Desc Main
                                  Document     Page 5 of 6


                                           NOTICE

       Please take notice that the foregoing motion shall come on for hearing before the Honorable

Gregory R. Schaaf at the U.S. Bankruptcy Court, Community Trust Building, Second Floor

Courtroom, 100 East Vine Street, Lexington, Kentucky, 40507, on March 19, 2020, at 9:00 a.m.

                                            Respectfully submitted,

                                            JOSH SHAPIRO
                                            ATTORNEY GENERAL


Dated: February 27, 2020               By: /s/ Jason L. Swartley
                                           Jason L. Swartley
                                           Chief Deputy Attorney General
                                           PA Attorney No. 78213
                                           Pennsylvania Office of Attorney General
                                           15th Floor, Strawberry Square
                                           Harrisburg, PA 17120
                                           Tel: (717) 705-7326
                                           Fax: (717) 772-4526
                                           Email: jswartley@attorneygeneral.gov




                                                5
Case 19-61608-grs      Doc 284     Filed 02/27/20 Entered 02/27/20 15:03:33               Desc Main
                                   Document     Page 6 of 6


                                CERTIFICATE OF SERVICE

       I certify that, on February 27, 2020, the foregoing Motion was served electronically

through the Court’s ECF system to all persons receiving electronic notifications in the Chapter 11

cases. Also, on February 27, 2020, a copy of the Motion was sent via electronic mail to the

Debtors’ Counsel and the Office of the United States Trustee at the addresses set forth below:

 Office of the United States Trustee                Office of the United States Trustee
 E-mail: Bradley.Nerderman@usdoj.gov                E-mail: john.daugherty@usdoj.gov

 Robert T. Razzano, Counsel for Carol L. Fox        Tiffany Payne Geyer, Counsel for Carol L. Fox
 E-mail: rrazzano@bakerlaw.com                      E-mail: tpaynegeyer@bakerlaw.com

 Elizabeth A. Green, Counsel for Carol L. Fox       Jimmy D. Parrish, Counsel for Carol L. Fox
 E-mail: egreen@bakerlaw.com                        E-mail: jparrish@bakerlaw.com

 Robert O. Lampl, Counsel for Grant White           Gary M. Freedman, Counsel for Official
 E-mail: rlampl@lampllaw.com                        Committee of Unsecured Creditors
                                                    E-mail: Gary.freedman@nelsonmullins.com

 Adam R. Kegley, Counsel for Official Michael D. Lessne, Counsel for Official
 Committee of Unsecured Creditors     Committee of Unsecured Creditors
 E-mail: akegley@fbtlaw.com           E-mail: Michael.lessne@nelsonmullins.com

 Frank P. Terzo, Counsel for Official
 Committee of Unsecured Creditors
 E-mail: Frank.terzo@nelsonmullins.com



                                             /s/ Jason L. Swartley
                                             Jason L. Swartley




                                                6
